 658DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen's and Warehousemen'sUnion Local8andPort ServicesCompany. Case36-CD-68September21, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN,AND JENKINSThis is a proceeding pursuant to Section 10(k)of the National Labor Relations Act, as amended,following a charge filed by Port Services Company,hereinafter called Services or the Employer, allegingthat International Longshoremen's andWarehouse-men's Union Local 8, hereinafter called the Long-shoremen or Local 8, violated Section 8 (b)(4)(D)of the Act. The gravamen of the charge is thatthe Longshoremen by virtue of threats of picketingthe Employer's premisesand adjacent sites, and otheracts, sought to force the Employer toassign certainwork to its members rather than to Services' employeeswho are not members of the Longshoremen.' Pursuantto notice a hearing was held before Hearing OfficerLewis S. Harris on June 2, 1970.1 All parties wererepresented at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed. The Employer filed a brief which we haveduly considered.'Upon the entire record in this case, the Boardmakes the following findings:'On May 22, 1970, a Certificationof Representative was issuedto Automotive Employees Council of Portlandand Vicinity (herein calledthe Council),as collective-bargaining representativefor Services'employ-ees performing the work in dispute Automotive EmployeesCouncilwas permited to intervene herein on the basis of its certification, andit claims the disputedwork forthe employees it represents'All dates citedoccurred in 1970,unless otherwise specifiedIn a letterto theBoard datedJuly 14, Local8 advised that itwould not file a brief in this proceeding because of its view that thecase is moot.According to Local 8, this is so because, as the letterasserts,Services"ismoving its place of businessfrom thePortlandPublic Docks to another location" and no dispute of any kind involvingwork assignments now exists between any party to this proceeding orbetween parties and others who are not parties.We reject the Longshore-I.THE BUSINESSOF THE EMPLOYERThe Employer is an Oregon Corporation engagedin performance of predelivery services upon new auto-mobiles imported from Europe and Japan. These serv-ices primarily consist of de-cosmolining and underseal-ing these automobiles after they have been off-loadedfrom ships berthed at the facilities of the PortlandCommission of Public Docks. In the year antedatingthe hearing herein, the worth of these operationsexceeded $500,000 derived from the servicing ofapproximately 15,000 vehicles. The value of theseautomobiles, which were subsequently transshippedto points within and outside the State of Oregon,is about $30 million.In view of the foregoing, we find that Servicesis engaged in interstate commerce within the meaningof Section 2(6) of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Long-shoremen and the Council are labor organizationswith the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputeThe Employer, as mentioned above, is engagedat the Portland public docks in performing certainservicesupon automobiles of foreign manufactureshipped to the United States from diverse overseaspoints.These automobiles are unloaded at variousdocks or wharfs located on the Willamette Riverwaterfront by stevedoring firms employing membersof Local 8. Services assumes transitory possessionof the various Volkswagen, Opel, Toyota, Peugeot,Renault,Datsun,Volvo,Subaru,and BMW brand-named autos after they have come to rest on theadjacent dock areas. At this juncture, they are parkedand inspected by U.S. Customs agents, representativesmen's viewthat this proceedingisnow moot,particularly in view ofthe fact thatthere is outstanding an order pursuant to Sec.10(1) oftheAct, issued by the UnitedStatesDistrictCourt for the Districtof Oregon,grantinga temporaryinjunction enjoiningRespondent ILWU,Local8 from "picketing at or inthe vicinity of the Terminal 4 orSea-Landfacilities"wherean objectthereof is "forcing or requiringServices to assignthework ofcleaning,undercoating and otherwiseservicingforeign vehiclesto workmen who are membersof, orrepresentedby Respondent,rather thanto its employees who are notmembersof or representedby Respondent" As is customaryin these cases, byits termsthe Court's injunctionis effective "pending thefinaldispositionof the matters herein beforethe National LaborRelations Board" Conse-quently,we do not considerthe subjectmatter herein as being mootin any sense.185 NLRB No. 95 INTERNATIONAL LONGSHOREMEN'S UNION, LOCAL 8from the steamship company,the appropriate consign-ee and an Employer's representative.The cars arechecked and counted by Dock Commission employeesto ascertain the accuracy of the bills of lading. Ifall is in order,the cars are accepted by the consignee-dealer who then bails them to Services for the accom-plishment of the designated predelivery tasks. Theyare then driven to Services'shops and yards locatednearby byits employees.On or aboutApril 13,theEmployer relocatedits cleaning and servicing facility from a point nearTerminal 1 to a site adjacent to Terminal 4-bothof these sites being established upon property leasedfrom the Commission of Public Docks [CPD]. Accord-ing to the Employer,thismove was dictated bythe need to"follow the cargo" because the CPDhad developed a new floating dock and parking areaconstituting Terminal 4 to accommodate the growinginflux of imported automobiles being landed atPortland. On April 15, F. Huntsinger, president ofLocal 8, had a conversation with A. Herman, theEmployer'spresidentand generalmanager.Huntsinger told Herman that Services"should behiring longshoremen from the hall and shoulddischargeourpresentemployees...ornoadditional auto ships with cars consigned to us wouldbe discharged in Portland."Herman responded bystating that he did not believe that the Employer'swork fell within Local 8's jurisdiction and that herejected the proposal to hire longshoremen for itsaccomplishment.Shortly thereafter, onApril 20, the steamshipTAFU docked with approximately 400 Toyota carsscheduled for servicing by the Employer once theywere unloaded.Local 8 posted pickets at the gateto Terminal 4 and the gang of Longshoremen dis-patched to the job refused to cross the picket line.Consequently, this cargo was not removed at Portlandand the vessel eventually proceeded to Longview,Washington,where this freight was discharged.Later,on May 11,the ship Eastern Diamond,laden withHonda automobiles,was unloaded at Terminal 4 withcars earmarked for work by Services.When theEmployer attempted to pick up the consignment,checkers" at the terminal refused to release them,stating that the release would be issued only if thecarswere removed directly away from the docksor serviced by someone other than the Employer.'Also, on May 11,theHorai Maru,a ship carryingSubaru automobiles destined for servicing by theEmployer, was picketed by Local 8. The ship was'These cargo checkers are CPD employees who belong to the PortChecker's Union of Local 85Such as Columbia Warehouse Company-another firm operating at thePort which furnishes the same service as the Employer upon imported newautomobilesColumbia's employees who move the imported cars off thedock are represented by Teamsters'Local 223659unable to discharge this cargo because the work gangswould not cross the picket line. Picket signs werecarriedwhich bore the legend"Longshore Local 8Picket Line." After laying in Portland for 14 or15days,theHoraiMaru left with its cargo forVancouver, B.C., where it was finally unloaded. OnMay 11, 12,13, and 14, a similar series of eventshappened in connection with the docking of the Con-stantia freighted with about 400 Volkswagens sched-uled for undercoating and cleaning by Services. Onthesedates pickets appeared with signs reading,"ILWUProtests CPD Sellout"and consequently thecargo was not discharged.No gangs were even dis-patched to this vessel between May 15 and May30, when it sailed with its cargo to Vancouver, B.C.,to be unloaded there.B. The Work in DisputeThis proceeding pertains to the assignment of cer-tain work related to the predelivery servicing of newimported cars landed in the United States at thePortland Public Docks.This servicing includes thecleaningand de-cosmolining, undercoating, and,where necessary,making of minor body repairs, andpainting of these automobiles by the Employer priorto their distribution to various car dealers.The disput-ed work also involves the driving or moving of thesubject cars from the immediate off-loading dockareas to Services' facilities,also located on the water-front, for the performance of these services.Finally,the work encompasses the eventual loading of thesecars for transport to various inland points.C. TheContentionsof thePartiesThe Employer maintains that the disputed workdescribed above should continue to be performedby its present group of employees,who are presentlyrepresented by the Automotive Employees Councilof Portland and Vicinity, Intervenor herein. The Long-shoremen's claim for the work,according to theEmployer, is singularly devoid of merit because thereisno evidence that Local 8 members possess anyparticular qualifications to perform the Employer'swork,nor is there any showing of work history orindustry practice which would serve to entitle Local8 members to the work.The Longshoremen contend that there is no jurisdictionaldispute existing betweenLocal8and theEmployer but that the only dispute involved liesbetween Local 8 and the Commission of Public Docks.According to Local 8, the CPD breached its interim 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDagreement with the Longshoremen on January 15,by entering into a new lease with the Employerrelating to the latter'snew car servicing facility atTerminal 4.Local 8 also urges that it is entitledto the specific work of moving the automobiles onor about the docks by the provisions of certainsections of the existing Pacific Coast LongshoreContract between the ILWU and the PacificMaritime Association.6As for the Council,itrelies on its recentcertification as bargaining agent for Services'employees and maintains that the disputed workshould continue to be performed by these employeesin accord with the Employer's assignment.D. Applicability of the StatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, itmust be convinced that there is a reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.As demonstrated by the foregoing description ofthe background of this dispute,the record containsample and uncontroverted evidence that commencingon April 15, 1970, and at various times during themonth of May Local 8 sought and demanded, bydirect and indirect means, that Services assign thedisputed work to longshoremen rather than toServices' employees now represented by the Council.In addition, Local 8 instigated work stoppagescalculated to coerce the Employer by establishingpicket lines which its members would not cross whendispatched to unload various ships berthed atPortland laden with new foreign automobilesdestined for servicing by the Employer.Accordingly,we find that there is reasonable causeto believe that violations of Section 8(b)(4)(D) haveoccurred, and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.7E.Meritsof theDisputeSection 10(k) of the Actrequires the Board tomake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.'1.Certificationand bargaining agreementsThere is no Board certification governing thedisputed work so that the claims of Local 8 and theCouncil are unaffected by this factor.As for bargaining agreements,asmentionedpreviously, the Longshoremenicontended during thehearing that a contract between the InternationalLongshoremen's and Warehousemen'sUnion and thePacificMaritime Association [PMA] validates itsclaim to the work which is concerned with "themovement of cargo on the docks"and until cargocomes to rest.9 This position is, according to Local 8,founded upon the fact that CPD became a memberof PMA and, accordingly, Local 8's disputeresidesagainst CPD rather than Services.10 Although section1.1 of the PMA Contract does,in general,assign alllabor involved in the movement of cargo on the docksto longshoremen, it is by its own terms subject to.,exceptions and enlargements set forth in thisSection 1." Section 1.72, also cited by Local 8, whileitdoes broadly define the term "dock" as used in thecontract,also restricts the definition of "cargo" tothat "which is loaded to or discharged fromoceangoing vessels or received or delivered by anemployer covered by this Agreement." In thesituation at hand, Services is not an Employercovered by the Agreement. In this context, theEmployer cites section 1.11 which stipulatesinteralia,that the contract covers "inbound cargo only solong as it is at a dock and under the control of anyvessel operator,agent,stevedore,or terminal coveredby this Contract Document." As previously shown bythe record evidence, the Employer's first contact withthe imported automobile occurs after it is in controlof the consignee who has received it from theterminal.Accordingly, we find that under thecircumstances, especially the fact that Services doesnot belongto PMA,no evidence has been adduced inthis proceeding affording Local 8 even a colorableright derivable from the PMA contract which servesin any legallysignificantway to justify Local 8'sclaim.ttMoreover, we find no merit in Local 8'sposition that it was somehow justified in coercingServices merely becauseof CPD's alleged breach ofits interim agreement(mentioned,supra)with Localo when during1970, CPDleased new facilities to theEmployer on CPD property at terminal 4.6On February 5, CPD became a member of the Pacific MaritimeAssociation thus binding itself to!the terms of thejPacificiCoast LongshoreContractwhich runsfrom July 1, 1966, to July 1, 1971Although the Longshoremen argue that its "beer' was with the CPDrather than Services,Fwe note that the record is devoid of any evidenceshowing that the Respondent everlabandoned its demand for the disputedwork SeePile Drivers,lMillwrights &Window Erectors Local No 1966,affiliated with United/Brotherhood of Carpenters and Joiners of America,AFL-CIO (Raymond/lnternational,/Inc ),184 NLRB No 88,InternationalUnion of Operating Engineers,, Local 520, AFL-CIO (Home BuildingContractors, Inc ),168 NLRB No 38'IN L R B v Radio and,Television Broadcasting Engineers Union(Columbia Broadcasting System),364U S 573,International Associationsf Machinists, Lodge No 1743, AFL-CIO (J A. Jones Construction Co ),135 NLRB 1402 ,8 It appears from the record, !albeit somewhat ambiguously,that Local 8during the hearing relmquished'a portion of its broad claim to have itsmembers perform all of Services'lwork when it seemed at one juncture torestrict its demand only topbtammg for its members the right to perform thejob of moving the imported automobiles around the terminal areas10Services is not a memberlof PMA nor is it a signatory to the above-described master agreement Also, neither PMA nor CPD was representedat the hearing11AccordPileDrivers,Millwrights&IWindow ErectorsLocal No 1966.affiliatedwithUnited Brotherhoodof Carpentersand Joinersof America,AFL-CIO(Raymond International,Inc ), supra INTERNATIONALLONGSHOREMEN'SUNION, LOCAL 82.Company and industry practiceLocal 8 presented no evidence concerning anyparticular qualifications possessed by its memberswhich would serve to justify its claim for the disputedwork as opposed to its continued performance byServices'employees.However,thereisun-controverted evidence to the effect that the work inquestion historically and traditionally does not fallwithin the province of the longshoremen on the WestCoast. In fact, no evidence was adduced to show thatPacific longshoremen had ever performed the jobs ofservicing or readying new imported cars at the docks,or anywhere else for that matter." On the contrary,Columbia Warehouse Company, a competitor of theEmployer at the Portland docks, performs the sametype of predelivery services for various consignees ofnew imported cars, and its employees are representedby a local of the Teamsters. In view of the foregoing,we find that existing industry practice on the basis ofthis record is a factor which militates against Local8's claim for the disputed work.3.Relative skills and efficiency of operationThe Employer showed that most of its productionjobs at least fall within the semiskilled category. Inorder for an employee to become proficient as asteam cleaner to remove cosmoline from the vehiclesbeing serviced, a minimum of 30 days' on-the-jobtraining is required. As for becoming a competentundercoater,approximately 3 months of trainingand experience is usually mandatory before one isenabled to s; ray on the thick undercoat materialunderneath the vehicles efficiently. In cars requiringthe installation of certain accessories, or needingpainting or body repairs, progressively more trainingand skills are demanded for competent performance.Local 8 has made no showing that any of its memberspossess the necessary skills to accomplishadequately these tasks. Therefore, we find that theskill and efficiency factors involved favor thecontinued performance of the work in dispute byServices' employees represented by the Intervenor,Council." Cf International Longshoremen's & Warehousemen', Union LocalNo 50 (Brads-Hamilton Stevedore Compam and Wilaniette-WesternCorporation et al ) ,I S INLRB No 51Conclusion661Having considered all pertinent portions of therecord, we conclude that employees of the Employerrepresented by the Council are entitled to perform thedisputedwork.As set forth above, Local 8 hasadduced no significant evidence in support of itsclaimwhereas the record demonstrates forcefullythat numerous relevant and material factors supportthe existing performance of the work" by Services'employees represented by the Council. OurDetermination hereunder is limit,,d to the particularcontroversy which gave rise to this proceeding.DETERMINATION O'l DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Board1.Employees employed by Port Services Companyand represented by Automotive Employees Councilof Portland and Vicinity are entitled to perform thedisputed work of servicing new imported automobilesincluding the cleaningandde-cosmolining,undercoating, installing certain accessories, painting,doing body repair work, and moving suchautomobiles in and around the Portland PublicDocks once they have come into the possession of theconsignee and the Employer.2InternationalLongshoremen'sandWarehousemen's Union Local 8 is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Port Services Company to assign anysuch disputed work to longshoremen who arerepresented by that labor organization.3Within 10 days from the date of this Decisionand Determination of Dispute, InternationalLongshoremen's and Warehousemen's Union Local8 shall notify the Regional Director for Region 19, inwriting,whether it will refrain from forcing orrequiring the Employer, by means proscribed inSection 8(b)(4)(D), to assign the disputed work to itsmembers or to longshoremen it represents ratherthan to employees represented by the Council." See Local19 International Longchoremen'c4ccociation.AFL-CIO(Marine 4 ccocmtionof Chic(go).151NLRB 89